Citation Nr: 0329044	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  99-05 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to an initial compensable rating for the 
residuals of a left eye injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Dean, Counsel




INTRODUCTION

The appellant had active service from February 1978 to 
February 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

When this case was last before the Board in August 2000, some 
of the issues on appeal were decided while the issues of 
entitlement to a compensable evaluation for left eye 
disability and entitlement to service connection for low back 
disability were remanded for further RO actions.  While the 
case was in remand status, the veteran perfected his appeal 
with respect to the low back issue.  The case was returned to 
the Board in July 2003.  

The issue of entitlement to service connection for a low back 
disability is the subject of the remand section that follows 
the order section of this decision. 


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the issue decided herein have been obtained.  

2.  The appellant is not blind in the nonservice-connected 
right eye.  

3.  The veteran's left eye injury is well healed; the veteran 
has corrected central visual acuity in the left eye of 20/40 
or better; the veteran has no other functional impairment or 
symptoms due to the service-connected left eye disability.  .  



CONCLUSION OF LAW

Entitlement to an initial compensable rating for the 
residuals of a left eye injury is not established.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.84a, 
Diagnostic Codes 6009, 6079 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The record reflects that through various letters, the 
statement of the case and supplements thereto, the RO has 
notified the appellant of the evidence and information needed 
to substantiate the current claim, the information he should 
provide to enable the RO to obtain evidence on his behalf, 
the assistance that VA would provide to obtain evidence and 
information on his behalf, and the evidence that the 
appellant should submit if he did not desire the RO to obtain 
the evidence on his behalf.  See, e.g., the letter addressed 
to the appellant by the RO dated November 1, 2000 and the 
supplemental statement of the case issued in August 2002.   
Therefore, to this extent, the Board is satisfied that VA has 
complied with the notification requirements of the VCAA and 
the implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Moreover, the appellant has been accorded several VA 
examinations over the years in connection with his claim 
seeking a compensable initial rating for the service-
connected left eye disability, and the available service 
medical records and extensive VA and private medical records 
have also been obtained.  Neither the appellant nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim, and the Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.  

The Board also notes that in the November 2000 letter 
providing the notice required under the VCAA, the RO 
informing the veteran of the information he should submit to 
support his claim, the RO stated that it would decide the 
claim based on the evidence of record if the veteran did not 
respond by December 31, 2000, and that if additional evidence 
were received subsequent to October 31, 2002, the veteran 
might not be entitled to benefits for the period prior to the 
receipt of the evidence.  Although the time limit for the 
submission of additional evidence and information was 
consistent with a VA regulation then in effect, the United 
States Court of Appeals for the Federal Circuit has 
invalidated the VA regulation to the extent that it 
authorized VA to deny a claim before the expiration of the 
one-year period for response provided by 38 U.S.C.A. 
§ 5103(b).  See Paralyzed Veterans of America, et al. v. 
Secretary of Veterans Affairs, Nos. 02-7007, -7008, -7009, -
7010, (Fed Cir., Sep. 22, 2003).  

Although the veteran was not properly informed of the time 
limit for the submission of additional evidence and 
information, the record reflects that the case was not 
forwarded to the Board until almost two years after the RO's 
letter.  Moreover, the record reflects that, in February 
2003, the RO informed the appellant that he would be afforded 
another 60 days in which to submit additional information.  
The veteran did not respond to this letter and in the written 
argument submitted by the representative in September 2003, 
subsequent to the Federal Circuit's decision, the 
representative did not identify any additional evidence or 
information which could be obtained to substantiate the claim 
and did not request additional time for the purpose of 
submitting additional evidence or information.  Therefore, in 
the Board's opinion, the veteran has not been prejudiced as a 
result of the RO's failure in its November 2000 letter to 
properly inform him of the one-year period for response.  
Accordingly, the Board will address the merits of the claim.  

II.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2003) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability at issue.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote histories and 
findings pertaining to this disability, except as noted 
below.  

When examined in December 1980 in connection with his 
separation from active service, the appellant described of 
vague symptoms of left orbital and frontal pain since being 
struck in the left eye in May 1980.  There was no visual 
disturbance, nausea, dizziness or tinnitus accompanying this 
pain, which was steady and lasted about an hour.  On 
examination, the appellant's fundi were benign, but the left 
pupil was larger than the right pupil and irregular with 
slower reactions and less constriction than the right pupil.  
A clinical assessment of questionable anisocoria secondary to 
trauma was reported, and the appellant was referred for an 
ophthalmology consultation.  

The ophthalmological consultant reported at this time that 
the left pupil was larger than the right pupil and reacted 
poorly.  The fields of vision were full, and visual acuity of 
20/15 bilaterally was reported.  No ocular etiology for the 
appellant's complaints of head pain could be identified by 
this medical consultant.  Subsequent testing disclosed 
uncorrected distant vision of 20/20 in both eyes, and the 
appellant was found to be medically qualified for separation 
from service.  It was noted that the left pupil was irregular 
in shape and slow to react secondary to anisocoria.  

Private medical records dating from late 1985 and early 1986 
describe medical treatments for neck and lower back 
complaints following a motor vehicle accident in December 
1985.  No mention of left eye complaints is reflected by 
these medical records or by other private medical records 
dating from March 1987 and March 1990.  

Private medical records show that in December 1994, the 
veteran was found to have corrected distant visual acuity of 
20/20 (right) and 20/15 (left) when he was seen complaining 
of seeing halos around light when driving at night.  The 
fundi were benign; and sclera, conjunctivae and corneas were 
clear on examination at this time.  The appellant returned to 
the same private physician in July 1995 complaining of loss 
of vision and pain in the left eye for the previous 2-3 
years.  The examination of the eyes at this time was normal, 
and an impression of history of trauma to the left eye with 
vision loss was reported.  

The initial claim for VA disability benefits was not filed 
until November 1994.  On the first postservice VA examination 
in January 1995, the appellant had multiple complaints, 
including blurred vision.  Testing revealed visual acuity of 
20/20-2, bilaterally.  Sphincter damage to the pupil of the 
left iris was reported on this examination, along with 
bilateral arcus senilis, suspected glaucoma, and minimal 
refractive error with presbyopia.  

In an undated letter submitted to VA by his U.S. senator in 
January 1995, the appellant claimed that his VA doctors had 
told him that he was diabetic and that he had an eye disease.  

VA outpatient treatment records reflect an entry in April 
1996 indicating an irregular pupil on the left and complaints 
of blurred vision since an injury to the left eye in 1978-80.  
An eye consultation in May and June 1996 disclosed normal 
fundi and vision of 20/20-2 (right) and 20/30-1 (left).  
Gross loss of peripheral vision, bilaterally, and a remaining 
central visual field of only five degree in the right eye and 
less than five degrees in the left eye were also at this 
time.  In a June 1996 letter to his U.S. senator, the 
appellant claimed that he was blind in one eye and was 
suffering from glaucoma.  In July 1996, VA outpatient records 
again reflect a report of visual acuity of 20/30-1 in the 
left eye with no evidence of an active inflammatory process.  
Similar findings were reported in May 1997.  

In May 1998, a private eye examination of the appellant 
revealed corrected distant visual acuity of 20/25 (right) and 
20/25 (left).  Pupillary response, muscle alignment and 
motion, peripheral vision, and ophthalmoscopic examination 
were all normal at this time.  Slit lamp examination revealed 
a possible angle recession of the left eye.  

In a February 1999 written statement, the appellant 
complained of pain and blurred vision in his left eye, and 
similar complaints by him were recorded on a private medical 
examination in April 2000.  The reported clinical impressions 
in April 2000 included a post-traumatic left pupil deformity.  

VA outpatient records dating up to August 2001 reflect 
outpatient treatments for multiple medical problems, but no 
treatment for left eye complaints.  

The appellant was accorded an official VA eye examination on 
a fee-basis in April and June 2002.  The relevant historical 
medical records dating back to service were reviewed in 
connection with this examination and discussed thoroughly.  
Corrected visual acuity of 20/25, bilaterally, was reported.  
The iris in the left eye was irregular and showed sphincter 
rupture, but was otherwise normal.  The funduscopic 
examination showed a cup/disc ratio of 0.4 bilaterally; the 
macula, vessels, and periphery were all normal.  Grossly 
abnormal visual fields were again noted.  A magnetic 
resonance imaging (MRI) study of the brain was normal.  The 
appellant displayed a marked loss of peripheral vision and a 
slight decrease of central vision in his left eye.  The 
etiology of this was unclear to the examiner, but he remarked 
that the appellant had greater ocular pathology than could be 
explained by blunt trauma to the left eye 20 years ago.  The 
diagnosis reported at this time was of advanced peripheral 
loss, bilaterally, with subtle loss of central visual acuity 
with no pathology to render a diagnosis.  Further neuro-
ophthalmologic evaluation was recommended, which was 
accomplished in December 2002.  

The fee-basis neuro-ophthalmological consultant also reviewed 
the extensive historical medical records and reported in 
December 2002 that uncorrected distant visual acuity was 
20/40-1 (right) and 20/40 (left), corrected by auto 
refraction.  Visual fields testing disclosed moderate overall 
contracture of the right with greater overall contractures on 
the left; but the examiner further noted that the appellant 
was able to make brisk, accurate saccades to peripherally 
located targets in all six areas of the visual fields in both 
eyes.  Numerous inconsistencies were also noted on testing 
the visual fields in both eyes.  These tests were interpreted 
as disclosing visual field changes with non-organic 
responses.  The appellant's visual fields appeared to be 
grossly normal given the fact that he was able to ambulate in 
unfamiliar surroundings with ease, and to shake hands with 
the examiner with ease when presented in his inferior field.  

III.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned. 38 C.F.R. § 4.7.  

In every instance in which the Rating Schedule does not 
provide for a zero percent evaluation under a particular 
Diagnostic Code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.  

The Rating Schedule provides that a chronic unhealed eye 
injury is to be rated from 10 percent to 100 percent 
disabling for impairment of visual acuity or field loss, 
pain, rest requirements, or episodic incapacity, combining an 
additional rating of 10 percent during the continuance of 
active pathology, with a minimum rating of 10 percent during 
active pathology.  38 C.F.R. § 4.84a, Diagnostic Code 6009.  

The best distant vision obtainable after best correction by 
glasses will be the basis for the schedular disability rating 
of visual impairment.  38 C.F.R. § 4.75.  

Where service connection is in effect for a disability of 
only one eye, the degree of impairment in the nonservice-
connected eye is not for consideration unless there is 
blindness in one eye as the result of service-connected 
disability and blindness in the other eye as a result of 
nonservice-connected disability.  38 C.F.R. § 3.383(a)(1).  

With visual acuity of 20/40 or better in both eyes, a 
noncompensable evaluation is in order.  38 C.F.R. § 4.84a, 
Diagnostic Code 6079.

It is apparent from a review of the evidence summarized above 
that the left eye injury in service resulted in anisocoria 
and very little else.  An ocular etiology for the appellant's 
complaints of headaches and orbit pain has never been 
confirmed despite extensive evaluations over the years, and 
his corrected visual acuity in the left eye has consistently 
been 20/40 or better.  This level of impairment of central 
visual acuity is considered noncompensably disabling under 
the schedular criteria.  

Beginning in 1996, approximately 15 years following his 
discharge from service, the veteran began complaining of 
visual field loss.  Significantly, the visual field loss 
reported by the veteran is present in both eyes.  In any 
event, there is no medical evidence indicating that the 
visual field impairment is due to the service-connected 
disability.  In fact, the April and June 2002 VA examinations 
showed no organic basis for the claimed visual field loss and 
the December 2002 ophthalmological consultant essentially 
concluded on the basis of his observations of the veteran 
that the veteran had failed to cooperate with the examination 
and that the veteran's visual fields were grossly normal.  
Thus, a compensable evaluation is not warranted on the basis 
of visual field loss.

There is similarly no medical evidence indicating that the 
service-connected disability is manifested by incapacitating 
episodes or symptoms necessitating rest.  

In sum, the preponderance of the evidence shows that the 
service-connected disability is productive of no more than a 
noncompensable level of impairment of central visual acuity 
throughout the initial evaluation period.    


ORDER

An initial compensable rating for the residuals of a left eye 
injury is denied.  


REMAND

The VCAA and the implementing regulations are also applicable 
to the veteran's claim for service connection for a low back 
disability.  The evidence currently of record strongly 
indicates that the appellant's current low back problems 
originated from post-service injuries sustained in a motor 
vehicle accident in December 1985; and/or from a job-related 
low back injury in March 1990.  The appellant has even at 
times agreed with this and seemed to be seeking only 
nonservice-connected disability pension benefits, for which 
he is not legally eligible due to a lack of wartime service.  
Nevertheless, he has perfected an appeal pertaining to the 
present claim seeking service connection for a low back 
disability.  At no time has the appellant been informed by 
the RO that he needs to submit medical evidence of a nexus 
between his current low back disability (other than 
arthritis) and service in order to substantiate his claim.  

Accordingly, this appeal is REMANDED to the RO for the 
following further actions:  

1.  The RO should issue a letter to the 
appellant providing him with the notice 
required under 38 U.S.C.A. § 5103(a) .  
This letter should also inform the 
appellant that any information and 
evidence submitted in response to the 
letter must be received by the RO within 
one year of the RO's letter, and that he 
should inform the RO if he wishes to 
waive the one-year period for response.  

2.  The RO should take appropriate steps 
to obtain a copy of any pertinent 
evidence identified but not provided by 
the veteran.

3.  If the RO is unable to obtain a copy 
of any evidence identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to provide a copy of the outstanding 
evidence.  

4.  The RO should contact the service 
department and request that a special 
search be made for any missing service 
medical records, especially medical 
records pertaining to the treatment in 
Germany of low back complaints.  

5.  The RO should then undertake any 
other indicated development and 
readjudicate the claim seeking service 
connection for a low back disability.  

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is so informed, but he may furnish 
additional evidence and argument on the remanded matter while 
the case is in remand status.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



